EXHIBIT 10.2

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement  (this “Loan Modification Agreement”) is
entered into as of June29, 2005, with an effective date of May 31, 2005, by and
between SILICON VALLEY BANK, a California-chartered bank, with its principal
place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a
loan production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462, doing business under the name
“Silicon Valley East” (“Bank”) and SATCON TECHNOLOGY CORPORATION, a Delaware
corporation with offices located at 27 Drydock Avenue, Boston, Massachusetts
02210 (FAX 617-897-2401); SATCON POWER SYSTEMS, INC., Delaware corporation with
offices located at 27 Drydock Avenue, Boston, Massachusetts 02210; SATCON
APPLIED TECHNOLOGY, INC., a Delaware corporation with offices located at 27
Drydock Avenue, Boston, Massachusetts 02210; SATCON ELECTRONICS, INC., a
Delaware corporation with offices located at 27 Drydock Avenue, Boston,
Massachusetts 02210; and SATCON POWER SYSTEMS CANADA LTD., a corporation
organized under the laws of the Province of Ontario, Canada with offices located
at 35 Harrington Court, Burlington, Ontario L7N 3P3 (jointly and severally,
individually and collectively, “Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 31, 2005, EVIDENCED BY, AMONG OTHER DOCUMENTS,  A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 31, 2005 BETWEEN BORROWER AND
BANK, AS AMENDED (THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT AND A CERTAIN INTELLECTUAL PROPERTY SECURITY AGREEMENT DATED
JANUARY 31, 2005 (THE “IP AGREEMENT”)  (TOGETHER WITH ANY OTHER COLLATERAL
SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modification to Loan Agreement.

 


A.                                   SECTION 1 OF THE SCHEDULE TO THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE FOLLOWING TEXT APPEARING THEREIN IN
ITS ENTIRETY:


 


“BORROWER ACKNOWLEDGES THAT (I) SILICON WILL MAKE NO ADVANCES UNDER THIS
AGREEMENT UNLESS AND UNTIL IT HAS RECEIVED AN AUDIT OF THE COLLATERAL IN FORM
AND SUBSTANCE SATISFACTORY TO SILICON, AND (II) SILICON WILL MAKE NO ADVANCES
UNDER THIS AGREEMENT BASED UPON BORROWER’S ELIGIBLE INVENTORY UNLESS AND UNTIL
IT HAS RECEIVED AN APPRAISAL OF BORROWER’S INVENTORY IN FORM AND SUBSTANCE
SATISFACTORY TO SILICON PERFORMED BY AN INDEPENDENT AUDITOR THAT IS ACCEPTABLE
TO SILICON IN ITS SOLE DISCRETION.”


 


AND SUBSTITUTING THE FOLLOWING TEXT THEREFOR:


 


“BORROWER ACKNOWLEDGES THAT (I) SILICON WILL MAKE NO ADVANCES UNDER THIS
AGREEMENT UNLESS AND UNTIL IT HAS RECEIVED AN AUDIT OF THE COLLATERAL IN FORM
AND SUBSTANCE SATISFACTORY TO SILICON, AND (II) SILICON WILL MAKE NO ADVANCES
UNDER THIS AGREEMENT BASED UPON BORROWER’S ELIGIBLE INVENTORY UNLESS AND UNTIL
(A) IT HAS RECEIVED AN APPRAISAL OF BORROWER’S INVENTORY IN FORM AND SUBSTANCE
SATISFACTORY TO SILICON PERFORMED BY AN INDEPENDENT AUDITOR THAT IS ACCEPTABLE
TO SILICON IN ITS SOLE DISCRETION, AND (B) PRIOR TO EACH REQUEST FOR AN ADVANCE
UNDER THIS AGREEMENT BASED UPON BORROWER’S ELIGIBLE INVENTORY, BORROWER
FURNISHES SILICON WITH EVIDENCE SATISFACTORY TO SILICON, IN

 

--------------------------------------------------------------------------------


 


SILICON’S SOLE DISCRETION, THAT BORROWER HAS ACHIEVED EARNINGS BEFORE INTEREST,
TAXES, DEPRECIATION AND AMORTIZATION OF AT LEAST $1.00 FOR THE IMMEDIATELY
PRECEDING THREE MONTH PERIOD.”


 


B.                                     SECTION 5 OF THE SCHEDULE TO THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE FOLLOWING TEXT APPEARING THEREIN:


 

“(Section 5.1):                     Borrower shall comply with each of the
following covenant(s).  Compliance shall be determined as of the end of each
month, except as otherwise specifically provided below:

 

a. Minimum Tangible Net Worth:

 

Borrower shall maintain an Tangible Net Worth of not less than the sum of
(i) plus (ii) below:

 


(I)


 


(A)


 


FROM OCTOBER 1, 2004 THROUGH AND INCLUDING OCTOBER 31, 2004 - $9,000,000;


 


 


 


 


 

 

 

(B)

 

FROM NOVEMBER 1, 2004 THROUGH NOVEMBER 30, 2004 - $8,250,000.00;

 

 

 

 

 

 

 

(C)

 

(C) FROM DECEMBER 1, 2004 THROUGH DECEMBER 31, 2004 - $12,500,000;

 

 

 

 

 

 

 

(D)

 

FROM JANUARY 1, 2005 THROUGH JANUARY 31, 2005 - $11,750,000;

 

 

 

 

 

 

 

(E)

 

FROM FEBRUARY 1, 2005 THROUGH FEBRUARY 28, 2005 - $11,000,000;

 

 

 

 

 

 

 

(F)

 

FROM MARCH  1, 2005 THROUGH MARCH 31, 2005 - $12,500,000;

 

 

 

 

 

 

 

(G)

 

FROM APRIL 1, 2005 THROUGH APRIL 30, 2005 - $11,750,000;

 

 

 

 

 

 

 

(H)

 

FROM MAY 1, 2005 THROUGH MAY 31, 2005 - $11,000,000;

 

 

 

 

 

 

 

(I)

 

FROM JUNE 1, 2005 THROUGH JUNE 30, 2005 - $12,500,000;

 

 

 

 

 

 

 

(J)

 

FROM JULY 1, 2005 THROUGH JULY 31, 2005 - $11,750,000;

 

 

 

 

 

 

 

(K)

 

FROM AUGUST 1, 2005 THROUGH AUGUST 31, 2005 - $11,000,000;

 

 

 

 

 

 

 

(L)

 

FROM SEPTEMBER 1, 2005 THROUGH SEPTEMBER 30, 2005 - $12,500,000

 

 

 

 

 

 

 

(M)

 

FROM OCTOBER 1, 2005 THROUGH OCTOBER 31, 2005 - $11,750,000;

 

 

 

 

 

 

 

(N)

 

FROM NOVEMBER 1, 2005 THROUGH NOVEMBER 30, 2005 - $11,000,000; AND

 

 

 

 

 

 

 

(O)

 

FROM DECEMBER 1, 2005 THROUGH DECEMBER 31, 2005 - $12,500,000

 


(II)                                  80% OF ALL CONSIDERATION RECEIVED IN
ADDITION TO THOSE AMOUNT TO BE RECEIVED PURSUANT TO THE CAPITALIZATION EVENT (AS
DEFINED IN SECTION 8 (4) OF THIS SCHEDULE TO LOAN AND SECURITY AGREEMENT) FROM
PROCEEDS FROM THE ISSUANCE OF ANY EQUITY SECURITIES OF THE BORROWER AND/OR
SUBORDINATED DEBT INCURRED BY THE BORROWER.

 

2

--------------------------------------------------------------------------------


 

b. Minimum Cash or Excess Availability:

 

The Borrower shall at all times maintain $400,000.00 in (i) cash deposits
maintained at Silicon, and/or (ii) excess “availability” under this Agreement
(net of Loans, Letters of Credit or other indebtedness under this Agreement), as
determined by Silicon based upon the Credit Limit restrictions set forth in
Section 1 above).”

 

and substituting the following text therefor:

 

“(Section 5.1):                     Borrower shall comply with each of the
following covenants.  Compliance shall be determined as of the end of each
month, except as otherwise specifically provided below:

 

a. Minimum Tangible Net Worth:

 

Borrower shall maintain a Tangible Net Worth of not less than the sum of
(i) plus (ii) below:

 


(I)


(A)


AT JUNE 4, 2005 - $13,000,000;


 


 


 

 

(B)

FROM JUNE 5, 2005 THROUGH JULY 2, 2005 - $12,750,000;

 

 

 

 

(C)

FROM JULY 3, 2005 THROUGH AUGUST 6, 2005 - $12,600,000;

 

 

 

 

(D)

FROM AUGUST 7, 2005 THROUGH SEPTEMBER 3, 2005 - $12,300,000;

 

 

 

 

(E)

FROM SEPTEMBER 4, 2005 THROUGH SEPTEMBER 30, 2005 - $12,300,000;

 

 

 

 

(F)

FROM OCTOBER  1, 2005 THROUGH NOVEMBER 5, 2005 - $11,750,000;

 

 

 

 

(G)

FROM NOVEMBER 6, 2005 THROUGH DECEMBER 3, 2005 - $11,500,000;

 

 

 

 

(H)

FROM DECEMBER 4, 2005 THROUGH DECEMBER 31, 2005 - $14,500,000; AND

 

 

 

 

(I)

FROM JANUARY 1, 2006 AND THEREAFTER - $14,500,000

 

 

 

(II)

(A)

FROM THE DATE OF THIS AGREEMENT THROUGH DECEMBER 3, 2005, 75% OF ALL
CONSIDERATION

 

RECEIVED FROM PROCEEDS FROM THE ISSUANCE OF ANY EQUITY SECURITIES OF THE
BORROWER AND/OR SUBORDINATED DEBT INCURRED BY THE BORROWER FROM JUNE 1, 2005
THROUGH DECEMBER 3, 2005, AND (B) FROM DECEMBER 4, 2005 AND THEREAFTER, 75% OF
ALL CONSIDERATION RECEIVED FROM PROCEEDS FROM THE ISSUANCE OF ANY EQUITY
SECURITIES OF THE BORROWER AND/OR SUBORDINATED DEBT INCURRED BY THE BORROWER IN
EXCESS OF $4,000,00.00 FROM DECEMBER 4, 2005 AND THEREAFTER.

 

b. Minimum Cash or Excess Availability:

 

The Borrower shall at all times maintain $2,000,000.00 (which amount shall be
reduced to $800,000.00 upon Silicon’s receipt of the Borrower’s August 6, 2005
month-end financial statements provided that there is no then existing Default
and the Borrower is otherwise in compliance with all terms and conditions of
this Agreement)  in (i) cash deposits maintained at Silicon, and/or (ii) excess
“availability” under this Agreement (net of Loans, Letters of Credit or other
indebtedness under this Agreement), as determined by Silicon based upon the
Credit Limit restrictions set forth in Section 1 above).”

 

3

--------------------------------------------------------------------------------


 


4.                                       WAIVER.  THE BANK HEREBY WAIVES
BORROWER’S ANTICIPATED DEFAULT ARISING FROM BORROWER’S FAILURE TO COMPLY WITH
THE TANGIBLE NET WORTH REQUIREMENT SET FORTH IN SECTION 5A. OF THE SCHEDULE TO
THE LOAN AGREEMENT AS OF MAY 31, 2005.   THE BANK’S WAIVER OF BORROWER’S
COMPLIANCE WITH SAID FOREGOING AFFIRMATIVE COVENANT SHALL APPLY ONLY TO THE
FOREGOING SPECIFIC PERIOD AND SHALL NOT CONSTITUTE A CONTINUING WAIVER.


 


5.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE EQUAL TO TWENTY THOUSAND DOLLARS ($20,000.00), WHICH FEE SHALL
BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE
HEREOF.  BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


6.                                       RATIFICATION OF INTELLECTUAL PROPERTY
SECURITY AGREEMENT. BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND CONDITIONS OF THE IP AGREEMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THAT THE IP AGREEMENT CONTAINS AN ACCURATE AND COMPLETE
LISTING OF ALL INTELLECTUAL PROPERTY.


 


7.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
DELIVERED TO THE BANK ON OR ABOUT JANUARY 31, 2005, AND ACKNOWLEDGES, CONFIRMS
AND AGREES THE DISCLOSURES AND INFORMATION PROVIDED THEREIN HAVE NOT CHANGED, AS
OF THE DATE HEREOF.


 


8.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


9.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


10.                                 NO DEFENSES OF BORROWER.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST THE BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE,
AND THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST THE BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN
EQUITY, ALL OF TEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES THE
BANK FROM ANY LIABILITY THEREUNDER.


 


11.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN
MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO
THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY
SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS. 
NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF
THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY BANK IN WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN
MODIFICATION AGREEMENT.


 


12.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By

/S/ David B. Eisenhaure

 

 

 

 

Name:

/David B. Eisenhaure

 

 

 

 

Title  CEO

 

 

 

SATCON POWER SYSTEMS, INC.

 

 

 

 

 

By

/S/ David B. Eisenhaure

 

 

 

 

Name:

/ David B. Eisenhaure

 

 

 

 

Title  CEO

 

 

 

SATCON APPLIED TECHNOLOGY, INC.

 

 

 

 

 

By

/S/ David B. Eisenhaure

 

 

 

 

Name:

/ David B. Eisenhaure

 

 

 

 

Title  CEO

 

 

 

SATCON ELECTRONICS, INC.

 

 

 

 

 

By

/S/ David B. Eisenhaure

 

 

 

 

Name:

/ David B. Eisenhaure

 

 

 

 

Title  CEO

 

 

 

SATCON POWER SYSTEMS CANADA LTD.

 

 

 

 

 

By

/S/ David B. Eisenhaure

 

 

 

 

Name:

/ David B. Eisenhaure

 

 

 

 

Title  CEO

 

5

--------------------------------------------------------------------------------


 

 

BANK:

 

 

 

SILICON VALLEY BANK, d/b/a

 

SILICON VALLEY EAST

 

 

 

 

 

By:

/s/ Michael Tramack

 

 

 

 

Name:

Michael Tramack

 

 

 

 

Title:

  Relationship Manager

 

 

6

--------------------------------------------------------------------------------